NUMBER 13-10-00078-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE JESSE (JESUS) SOLIZ


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Per Curiam Memorandum Opinion1

        Relator, Jesse (Jesus) Soliz, pro se, filed a petition for writ of mandamus in the

above cause on February 19, 2010, through which he seeks (1) to compel the trial court

to set aside its order denying relator’s motion for nunc pro tunc judgment; and (2) to




        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
compel the trial court to conduct a hearing on relator’s motion for nunc pro tunc judgment

and to permit relator’s appearance at that hearing.2

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                                      PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the 24th
day of February, 2010.




        2
          Relator contends, generally, that the sentences im posed by his judgm ents in three causes should
run concurrently rather than consecutively. These three causes have been previously presented to this Court.
See generally Soliz v. State, No. 13-03-00473-CR, 2003 Tex. App. LEXIS 7383 (Tex. App.–Corpus Christi
Aug. 28, 2003, no pet.) (per curiam ) (m em . op. not designated for publication) (dism issing an appeal by
request of appellant); Soliz v. State, No. 13-01-00540-CR, 2002 Tex. App. LEXIS 2456 (Tex. App.–Corpus
Christi Apr. 4, 2002, no pet.) (per curiam ) (m em . op. not designated for publication) (dism issing an attem pted
appeal from an order denying an application for writ of habeas corpus); Soliz v. State, 785 S.W .2d 438 (Tex.
App.–Corpus Christi 1990, no pet.) (affirm ing a conviction for felony burglary of a habitation).

                                                        2